DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 were rejected in Office Action from 03/09/2022.
Applicant filed a response, amended claims 1-4.
Claims 1-5 are currently pending in the application, of claim 5 is withdrawn from consideration.
Claims 1-4 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (U.S. Patent Application Publication 2016/0141684).
In reference to claim 1, Yamanaka teaches a fuel cell system (30) (paragraph [0027]) (see figure 1) comprising:
a fuel cell (100) formed of a stacked of a plurality of single cells (paragraph [0029]);
an oxidation gas supply unit (140) (i.e., air supply system) (paragraph [0033]; and
a control unit including a central processing unit (200) (i.e., controller) (paragraph [0030]).
	As to the following limitations:
 “to supply electric power to a load upon receiving supply of an oxidation gas containing oxygen and a fuel gas containing hydrogen”- associated with the fuel cell.
 “to supply the oxidation gas to the fuel cell” - associated with the oxidation gas supply unit.
 “to determine an oxygen amount in the fuel cell” – associated with the central processing unit.
“control, when electric power requested from the load exceeds a predetermined reference value, an operating state of the fuel cell system so as to enable a normal operation mode where the fuel cell generates electric power corresponding to the requested electric power; control, when the requested electric power becomes the predetermined reference value or less, the operating state of the fuel cell system so as to enable an intermittent operation mode where the oxidation gas supply unit supplies to the fuel cell an oxygen amount that is required to adjust a voltage of the fuel cell to a preset target voltage, the oxygen amount being smaller than the oxygen amount supplied to the fuel cell in the normal operation mode; execute a refresh process for sweeping current from the fuel cell and thereby lowering the voltage of the fuel cell to a reduction voltage at timing when the intermittent operation mode ends during a shift from the intermittent operation mode to the normal operation mode; and the control unit sets a value of the current swept from the fuel cell at a start of the refresh process to be lower, as the oxygen amount determined by the determination unit at the timing is smaller.” – associated with the central processing unit.

    PNG
    media_image1.png
    659
    880
    media_image1.png
    Greyscale

Related to points a-e above, Yamanaka teaches:
in reference to point a above - the fuel cell (100) configured to supply electric power to a load including a motor (paragraph [0028]) and oxygen and hydrogen bien supplied (paragraph [0029]).
in reference to point b above - the oxidation gas supply unit (140) configured to make a flow of intake air in the fuel cell (100) (paragraph [0033]) (see figure above).
in reference to point c-d above, the control unit (200) configure to perform various controls of the fuel cell to include generation of power corresponding to load requests, regulate supply amount of oxygen and hydrogen, etc. (paragraph [0037] and perform intermittent operations or change operation modes based on target and set values (see B. Intermittent Operation Mode and C. Control at Selection of Intermittent Operation mode – paragraphs [0038]-[0079]) associated with current (see figure 2) and voltage (see figure 3).  
It is implicit that the control processing unit of Yamanaka is programmed to perform the recited functionality or at the very least, it would be highly obvious to a skilled artisan to implement particular computations or profile tasks to the control processing unit of Yamanaka associated with the recited functionalities as such appears to have the necessary instructions and programming (see points a-c above of Yakamana).  
In reference to claims 2-4, similar to above, at least for the reasons above in point a-c (see above lines 1-13), it is implicit or at the very least highly obvious that the central processing unit of Yamanaka can cover the recited limitations. In addition, as indicated above, Yamanaka teaches the control processing unit regulates and control the oxygen amount in the fuel cell (paragraph [0037]) suggesting it can perform the recited programming.    

Response to Arguments
Applicant's arguments have been fully considered but they are moot as they are directed to the new amendments. The new limitations have been fully addressed above after further consideration of the prior art of record Yamanaka.  

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwase (U.S. Patent Application Publication 2001/0018138). Isawe teached a fuel cell system with a control unit (20) including a control processing unit (20a) (see figure 1) and an oxidizing supply unit (30) (see figure 1).
 Tanaka (U.S. Patent Application Publication 2015/0171444). Tanaka teaches a fuel cell system with a control unit programmed to control supply of gas based on determined voltage values (claim 1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723